IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,997


EX PARTE ANTHONY LOUIS JOHNSON, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM DALLAS COUNTY



 Per Curiam.


O P I N I O N

 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code of
Criminal Procedure.  Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was convicted of aggravated robbery with a deadly weapon and was sentenced to a
term of twenty years imprisonment and a $500 fine.  His conviction was affirmed on July 23,
1999.  Johnson v. State, No. 05-98-02168-CR (Tex. App. -- Dallas 1999, no pet.). 
	Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance
because she failed to inform him of his right to file a pro se petition for discretionary review. 
	After a review of the affidavit submitted by Applicant's appellate counsel, the trial court
has determined that Applicant is entitled to the opportunity to file an out-of-time pro se
petition for discretionary review due to the ineffective assistance of appellate counsel. We
agree.  Applicant is granted leave to file an out-of-time petition for discretionary review from
the Court of Appeals' judgment in cause number 05-98-02168-CR affirming his conviction in
cause number F98-02569 from the 282nd Judicial District Court of Dallas County, Texas.
Applicant shall file his petition for discretionary review with the Court of Appeals within thirty
days of the issuance of this Court's mandate. 
	Applicant's remaining grounds for relief are dismissed. 

DELIVERED: August 31, 2004	
DO NOT PUBLISH